                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

JANE B. GRIGGS, as Personal                )
   Representative of the Estate of         )
   Richard O. Bertschinger, Sr., deceased, )
                                           )
            Plaintiff,                     )
                                           )
v.                                         )          Case No. CIV-17-1187-SLP
                                           )
THE VANGUARD GROUP, INC., and              )
VANGUARD MARKETING CORP.,                  )
                                           )
            Defendants.                    )

                                      ORDER

      Before the Court are (i) Defendants’ Opposed Motion to Strike Plaintiff’s Second

Motion to Compel Regarding Rule 30(b)(6) Deposition Notices and Brief in Support for

Failure to Comply with Local Rule of Civil Procedure 7.1(e) [Doc. No. 58] and (ii)

Plaintiff’s Opposed Motion to Allow the Second Motion to Compel to Exceed the Page

Limitation set forth in Local Rule 7.1(e) and for Leave to Make this Request Out of Time

[Doc. No. 60]. Plaintiff filed a response brief [Doc. No. 61] to Defendants’ Motion. Upon

consideration of the parties’ requests and respective positions, Plaintiff’s motion is

GRANTED and Defendants’ motion is DENIED AS MOOT.

      IT IS THEREFORE ORDERED that Plaintiff’s Opposed Motion to Allow the

Second Motion to Compel to Exceed the Page Limitation set forth in Local Rule 7.1(e) and

for Leave to Make this Request Out of Time [Doc. No. 60] is GRANTED. Plaintiff is

granted leave for her Second Motion to Compel [Doc. No. 48] to exceed the 25 pages
allowed by Local Civil Rule 7.1(e) by three pages, and such permission will be deemed to

have been granted as of the date of filing of the Second Motion to Compel [Doc. No. 48].

      IT IS FURTHER ORDERED that Defendants’ Opposed Motion to Strike Plaintiff’s

Second Motion to Compel Regarding Rule 30(b)(6) Deposition Notices and Brief in

Support for Failure to Comply with Local Rule of Civil Procedure 7.1(e) [Doc. No. 58] is

DENIED AS MOOT.

      IT IS SO ORDERED this 28th day of May, 2019.




                                           2
